             Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 1 of 32



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 ANDREA BASLI, Individually and on Behalf of All Others
 Similarly Situated,                                                Civ. Action No:

                                   Plaintiffs,                      JURY TRIAL DEMANDED
              -against-

 BANK OF AMERICA, N.A.,                                             CLASS ACTION
                                                                    COMPLAINT
                                  Defendant.


       Plaintiff, Andrea Basil (“Plaintiff”), individually and on behalf of all other persons

similarly situated by their attorneys, make the following allegations as follows:

                                    NATURE OF THE CASE

       1.      This is a class action complaint brought by Plaintiff, individually, and on behalf of

all other persons similarly situated, against BANK OF AMERICA, N.A. (“Bank of America” or

“Defendant”) under federal and state law including the Racketeer Influenced and Corrupt

Organization Act (“RICO”), 18 U.S.C. § 1961, et seq., the Homeowners Protection Act of 1998,

12 U.S.C. § 4901, et seq. (“HPA”), and New York consumer protection laws, including New York

General Business Law § 349 et. seq., breach of contract, unjust enrichment and negligence seeking

redress for the Defendant’s illegal and fraudulent practices aimed at maximizing fees assessed on

unsuspecting borrowers’ accounts who qualify for cancellation of their Private Mortgage Insurance

(“PMI”).

       2.      Specifically, the Defendant, in conjunction with the PMI company, purposely failed

to provide borrowers with an annual written statement that sets forth their right to cancel their PMI

and misrepresented to borrowers the amount of time the Defendant could continue to collect PMI

after the loan qualified for PMI cancellation. As a result, both the lender, Defendant Bank of



                                                 -1-
            Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 2 of 32



America, and the PMI Company illegally gained additional monthly PMI fees from the Plaintiff

Andrea Basli and Class Members, in some cases for over a year or more.

       3.      Lenders like the Defendant require private mortgage insurance (PMI) for most

borrowers who put down less than twenty (20) percent of the property’s value as a down payment

when purchasing a property. Lenders require PMI because it protects them in the event the

borrower defaults.

       4.      In an effort to stem lenders’ abuses in terminating PMI, Congress passed the

Homeowner’s Protection Act of 1998, 12 U.S.C. § 4901, et seq. (“HPA”). The HPA establishes

that servicer must automatically terminate PMI when the principal balance of the subject loan is

scheduled to reach seventy-eight (78) percent of the original value of the property securing the

loan (“Termination Date”). Further, the HPA also provides that a borrower may request

cancellation of PMI, when when the principal balance on the mortgage declines to eighty (80)

percent of the original value of the property (“Cancellation Date”). §§ 4901(2), 4902(a).

       5.      The Defendant purports to be in compliance with the HPA when sending the

required notifications to borrowers regarding the PMI cancellation and termination dates.

       6.      Said statutorily mandated notifications are to be provided annually by the lenders

when PMI is in place to provide borrowers a written statement of their rights under the HPA

regarding PMI cancellation or termination (“Annual Disclosures”). § 4903(a)(3).

       7.      The Defendant, as a mortgage servicer, profits from fees assessed against the

mortgage accounts it services. Servicers, like the Defendant, can make tremendous profits from

collection of PMI monthly fees. The Defendant’s incentive, therefore, is to assess as many monthly

PMI fees as possible, whether lawful or not, and to collect all outstanding fees and costs prior to

applying borrowers’ payments to interest and principal.



                                               -2-
             Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 3 of 32



       8.      While borrowers are unknowingly suffering from this fraudulent and deceptive

scheme, the collection of unwarranted PMI fees generates immense revenues for Defendant.

       9.      This action was brought by Plaintiff to stop Defendant’s scheme and to recover the

improper, deceptive, unnecessary, fictitious, false and unreasonable PMI fees charged to and paid

by Plaintiff and putative Class Members.

                                JURISDICTION AND VENUE

       10.     This Court has jurisdiction over the subject matter of this action pursuant to 11

U.S.C. § 1332(d)(2) as various members of the Class are citizens of a state different from

Defendant’s state and the aggregate amount in controversy, exclusive of interest and costs, exceeds

the sum or value of five million dollars.

       11.     Further, this Court has jurisdiction over this matter under 18 U.S.C. §§ 1961, 1962

and 1964, 28 U.S.C. §§ 1331, 1332 and 1367.

       12.     This Court has personal jurisdiction over the Defendant pursuant to 18 U.S.C. §§

1965(b) and (d). In addition, this Court may exercise supplemental jurisdiction over the state law

claims because the state and federal claims derive from a common nucleus of operative facts so

that a plaintiff would ordinarily be expected to try them all in one judicial proceeding. See 28

U.S.C. § 1367; United Mine Workers v. Gibbs, 383 U.S. 715 (1966).

       13.     Diversity jurisdiction is also conferred over this class action pursuant to the Class

Action Fairness Act of 2005, Pub. L. 109-2, § 7, 119 Stat. 13 (“CAFA”). Further, in determining

whether the $5 million amount in controversy requirement of 28 U.S.C. § 1332(d)(2) is met, the

claims of the putative class members are aggregated. 28 U.S.C. § 1332(d)(6).

       14.     Venue is proper in this district pursuant to 18 U.S.C. § 1965(a), 28 U.S.C. § 1391,

and 15 U.S.C. § 22 because the Defendant’s contacts are sufficient to subject it to personal



                                               -3-
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 4 of 32



jurisdiction in this District. Further, the Defendant is found, does business or transacts business

within this District.

                          THE PARTIES AND FACTUAL HISTORY

        15.     Plaintiff, Andrea Basli, is an individual and citizen of the state of New York. She

presently resides in the County of Putnam and had resided in said county during the class period.

She is a consumer who purchased a home and obtained a residential mortgage from M&T Bank

on September 1, 2009. The servicing rights to the subject mortgage were ultimately transferred to

the Defendant on or about December 2009.

        16.     The Plaintiff’s subject mortgage loan required PMI at its inception. As such, the

Plaintiff Andrea Basli was required to execute a PMI disclosure form (“Disclosure”) at the closing

of the subject loan on September 1, 2009. (See Disclosure Form attached hereto and made apart

hereof as Exhibit A).

        17.     The PMI disclosure stated, inter alia, “...charges for the insurance are added to your

loan payments. Under certain circumstances, federal law gives you the right to cancel PMI or

requires PMI to automatically terminate.” (Exhibit A).

        18.     The Disclosure allowed for Borrower Requested Cancellation of PMI as follows:

“You have a right to request that PMI be cancelled on or after the following dates: 1. The date the

principle balance of your loan is scheduled to reach 80% of the original value of the property. This

date is October 1, 2016… 2. The date the principle balance actually reaches 80% of the original

value of the property.” Id. (emphasis in the original). As such, the initial Cancellation Date of

October 1, 2016 was seven years after the closing of the loan.

        19.     The Disclosure further provided that:

                “PMI will only be cancelled if all of the following conditions are
                satisfied: 1. you submit a written request for cancellation; 2. you

                                                 -4-
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 5 of 32



              have good payment history; 3. you are current on the payments
              required by your loan; and 4. we receive, if requested and at your
              expense, evidence satisfactory to the holder of your loan that the
              value of the property has not declined below its original value, and
              certification that there were no subordinate liens on the property.”
Id. On the Cancellation Date of October 1, 2016, the Plaintiff qualified for PMI cancellation by

meeting all of the above requirements.

        20.     The Disclosure also provided for automatic termination of PMI on December 1,

2017, which was fourteen months after the borrower triggered Cancellation Date of October 1,

2016. Id.

        21.     The Defendant failed, however, to provide the Plaintiff with any statutorily required

annual disclosures to notify her of the status of the PMI. (See Plaintiff’s Affidavit attached hereto

and incorporated herein at ¶ 4). While the Plaintiff did receive annual escrow disclosures from the

Defendant, the required PMI disclosures were not included. (See Annual Escrow Statements

attached hereto and made apart hereof as Exhibit B).

        22.     Had the Plaintiff received the statutorily required notice she would have sent a

written request for cancellation along with the required valuation documentation on or about the

Cancellation Date of October 1, 2016 as she qualified for cancellation of the PMI. (See Pl.

Affidavit at ¶ 5).

        23.     Defendant, Bank of America, N.A., has its principal office located at Bank of

America Corporate Center, 100 North Tryon, Charlotte NC 28255 and it services residential

mortgage loans in New York and throughout the United States, including loans within this District.

                                  FACTUAL ALLEGATIONS

        24.     This action stems from an unjust scheme undertaken by the Defendant to maximize

profit by failing to notify the Plaintiff and Class Members about their option to cancel their PMI

when their loan was eligible. As a result, the Defendant collected massive amounts of monthly

                                                -5-
             Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 6 of 32



PMI fees that were unearned, fraudulent, illegal, excessive, repetitive, unfair, deceptive, false, and

fictitious by charging them to unsuspecting borrowers’ accounts.

       25.     Rather than earn income from the interest on these loans, financial institutions like

the Defendant are paid a fee for their loan administration services and they retain as profits

additional fees generated such as a portion of the PMI fees collected with the balance going to the

PMI company.

       26.     As housing prices increased in the marketplace (and the corresponding down

payment amounts increased), saving for enough of a down payment became difficult for many

perspective homeowners and as a result, they put less than twenty (20) percent down on their home

purchases. Lenders addressed the risk of less than eighty (80) percent loan to value by instituting

PMI to mitigate loss in case of foreclosure.

       27.     The lender is able to make loans in excess of eighty (80) percent of the property’s

value by receiving insurance from the PMI Company which protects the lender if the borrower

defaults on the loan. While the lender is the beneficiary of the PMI, the borrower pays for the

insurance though the addition of monthly premiums to the borrower’s monthly mortgage payment.

       28.     As the PMI is arranged directly by the lender, the borrowers have no opportunity

to choose their PMI Company. Further, the terms and conditions of the insurance policy, as well

as the cost of the policy, are determined by the lender and the provider of PMI, rather than

negotiated between the borrower and the provider of the PMI.

       29.     The HPA mandates that while PMI is in place on the borrower’s loan, the lender

and/or mortgage servicer must provide annual written statements of the borrower’s rights under

HPA regarding the PMI cancellation or termination. 12 U.S.C. § 4903(a)(3).




                                                -6-
             Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 7 of 32



       30.     Once the borrower’s loan balance reaches eighty percent or more of the property

value then PMI is no longer needed and should be cancelled automatically by the lender.

       31.     Historically, lenders or servicers such as Bank of America had varied policies and

procedures used for cancelling or terminating PMI coverage when borrowers’ loans reached eighty

(80) percent equity. However, borrowers had little recourse when lenders such as the Defendant

refused to cancel PMI.

       32.     As such, Congress codified the Homeowners Protection Act (“HPA”) under 12

U.S.C. § 4901, et seq. that governs when private mortgage insurance must be terminated or

cancelled and when the lender must send notices to the borrower. The HPA is largely a disclosure

statute mandating disclosure to inform borrowers when PMI can be cancelled and when it must be

automatically terminated, as well as, requiring annual notices to the borrower of same.

       33.     The implementation of the HPA was meant to finally provide consumers with the

protection they deserved from unscrupulous lenders such as Defendant Bank of America.

       34.     Generally, the HPA requires termination of PMI, on the date when the principal

balance of the loan is first scheduled to reach seventy-eight (78) percent of the Original Value of

the property securing the loan provided the mortgagor is current on the payments required under

the mortgage. 12 U.S.C. §§ 4901(18), 4902(b).

       35.     The HPA also provides that a mortgagor may request cancellation of PMI, on, or at

any time after, the date when the principal balance on the mortgage declines to eighty (80) percent

of the Original Value of the property. 12 U.S.C. §§ 4901(2), 4902(a).

       36.     Borrowers such as the Plaintiff and eligible Class members are provided with PMI

disclosures while at the closing table when purchasing property along with a large stack of loan

documents which they rarely read or understand.



                                               -7-
                 Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 8 of 32



        37.       The lender along with the PMI company knew up front that the Plaintiff and Class

Members would very rarely remember to request PMI cancellation seven years or so after closing.

As such, the HPA was enacted to, inter alia, rectify the policy of lenders failing to notify borrowers

that they may cancel their PMI when the subject loans are eligible for cancellation and then

continuing to collect unnecessary and additional PMI for many months.

        38.       The Defendant along with the PMI company purposely failed to provide such

annual disclosures to the Plaintiff.

        39.       As a result, the Defendant continued to collect PMI fees from the unsuspecting

Plaintiff for fourteen months after the Plaintiff qualified to cancel her PMI insurance. Had the

Defendant provided the statutorily required notice, the Plaintiff would have been able to terminate

PMI and save over fourteen months of unnecessary PMI payments.

        40.       Neither Bank of America nor the PMI Company refunded these ill-gotten gains to

the Plaintiff.

        41.       The Plaintiff first discovered that this fraud had taken place in the early summer of

2019.

        42.       The elementary nature of the PMI premiums themselves is further evidence that

these fees are unnecessary, confer no discernible benefit on the lender, and serve no apparent

purpose other than to generate revenue for Defendant and the PMI company after the equity in the

property reaches eighty (80) percent.

        43.       In fact, the Defendant knew that the PMI qualified for cancellation in October 2016,

but purposely failed to notify the Plaintiff in order to continue to collect unnecessary and

unwarranted monthly premiums. As the Defendant purposefully failed to notify that the PMI was




                                                  -8-
             Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 9 of 32



eligible for cancellation, the Plaintiff and the Class Members could not timely cancel their PMI

insurance even though their loans qualified and the Defendant reaped the benefits.

       44.      The Defendant then knowingly misrepresented these unreasonable, deceptive,

false, and excessive PMI fees to the Plaintiff and the Class Members by portraying them as

legitimate charges on the monthly mortgage statements as if the loans did not qualify for

cancellation.

       45.      The least sophisticated consumer would not remember to request cancellation seven

(7) years or so after closing without a reminder from the current lender and would understand the

PMI fees as represented by the Defendant on their mortgage statements to mean that the fees were

legitimate and authorized by their contract or law. Meanwhile, the Defendant knew that PMI fees

were false, deceptive, misleading, unreasonable, fictitious and excessive and not authorized by

contract or law.

       46.      Defendant colluded with the PMI Company to continue to charge monthly

premiums well after the Plaintiff and Class Members had a right to cancel the insurance in order

to increase their profits at the expense of unsuspecting borrowers such as the Plaintiff and Class

Members.

       47.      Both Defendant and the PMI Company profited handsomely from the scheme at

the expense of the Plaintiff and the other Class Members.

       48.      Due to the high volume of loans Defendant services, tens of thousands of borrowers

are believed to be victims of this scheme. As a result of the PMI scheme, the Defendant has

obtained Plaintiff’s and the Class Members’ money and increased their debt obligations without

justification and contrary to applicable law.




                                                -9-
                Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 10 of 32



                                  CLASS ACTION ALLEGATIONS

          49.      Plaintiff sues on her own behalf and on behalf of a class of persons under Rules

23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure, as a class action on behalf of a

nationwide class defined as all persons who were charged unnecessary PMI fees by Defendant

after the borrowers had a right to cancel their PMI insurance.

          50.      Excluded from the Class are Defendant, any entity in which a Defendant has a

controlling interest or is a parent, or subsidiary of, or any entity that is controlled by Defendant,

and Defendant’s officers, directors, employees, affiliates, legal representatives, heirs,

predecessors, successors and assigns.

          51.      The members of the Class are so numerous that their individual joinder is

impracticable. Plaintiff does not know the exact size or identities of the proposed Class as such

information is in the exclusive control of Defendant; however, Plaintiff believes that the Class is

comprised of thousands of individuals who are geographically dispersed throughout the United

States.

          52.      All members of the Class have been subject to and affected by the same practices

and policies described herein. There are questions of law and fact that are common to the Class

that predominate over any questions affecting only individual members of the Class. These

common legal and factual questions include, but are not limited to, the following:

                a. Whether the Defendant had a policy and practice of frequently charging persons

                   unlawful, deceitful, false, fictitious and unreasonable PMI fees after the fees should

                   have been cancelled;

                b. Whether the Defendant failed to provide annual PMI disclosures and any other

                   notifications of a right to cancel to its borrowers;



                                                    - 10 -
             Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 11 of 32



             c. Whether Defendant and the PMI company aided and abetted each other in

                furtherance of the unlawful acts alleged herein;

             d. Whether Defendant engaged in mail and wire fraud;

             e. Whether Defendant engaged in a pattern of racketeering activity;

             f. Whether the Defendant is an enterprise within the meaning of 11 U.S.C. § 1961(4);

             g. Whether Defendant conducted or participated in the affairs of the enterprise through

                a pattern of racketeering activity in violation of 18 U.S.C. §1962(c);

             h. Whether Defendant’s overt and/or predicate acts in furtherance of the aiding and

                abetting and/or direct acts in violation of 18 U.S.C. §§ 1962(a) and (c) proximately

                caused injury to the Plaintiff’s and Class members’ business or property;

             i. Whether Defendant violated 12 U.S.C. § 4901, et seq.;

             j. Whether the Defendant was unjustly enriched by its deceptive practices;

             k. Whether the Defendant committed fraud by charging for and collected PMI fees

                that it should not have been charged;

             l. Whether Defendant’s unlawful, unfair, false, fictitious and deceptive practices

                harmed the Plaintiff and the Class;

             m. Whether the Court can enter a declaratory and injunctive relief; and

             n. The proper measure of damages.

       53.      The claims of the named Plaintiff is typical of the claims of the Class and do not

conflict with the interests of any other members of the Class in that the Plaintiff and the other

members of the Class are subject to the same wrongful policies and practices by the Defendant.

       54.      The individually named Plaintiff will fairly and adequately represent the interests

of the Class and has no interests antagonistic to the Class members. Further, she is are committed



                                                - 11 -
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 12 of 32



to the vigorous prosecution of the Class’ claims and have retained a firm qualified to pursue this

litigation.

        55.     A class action is superior to all other available means for the fair and efficient

adjudication of this controversy. Individual class members may lack the financial resources to

vigorously prosecute a lawsuit against the Defendant. As such, class action treatment will permit

a large number of similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently and with the unnecessary duplication of efforts and expense that

numerous individual actions engender. The damages or other financial detriment suffered by

individual Class members is relatively small compared to the burden and expense that would be

entailed by individual litigation of their claims against the Defendant. Furthermore, the

adjudication of this action presents no unusual management difficulties.

        56.     The Defendant has acted or refused to act on grounds generally applicable to the

Class, making final declaratory or injunctive relief appropriate.

        57.     Adequate notice to the proposed class can be achieved through the U.S. mail to the

addresses of the Class members that are kept within Defendant’s records. Notice can also be

supplemented via publication.

                                  FIRST CAUSE OF ACTION

Violation of the Racketeer Influenced and Corrupt Organizations Act (18 U.S.C. § 1962(c))

        58.     The Plaintiff repeats, reiterates and alleges each and every allegation set forth in

paragraphs numbered above with the same force and effect as set forth herein.

        59.     In 18 U. S. C. §1964(c), RICO provides a private right of action to “[a]ny person

injured in his business or property by reason of a violation,” as pertinent here, of §1962(c).




                                               - 12 -
             Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 13 of 32



       60.     § 1962(c) provides that “[i]t shall be unlawful for any person employed by or

associated with [a qualifying] enterprise engaged in, or the activities of which affect, interstate or

foreign commerce, to conduct or participate, directly or indirectly, in the conduct of such

enterprise’s affairs through a pattern of racketeering activity or collection of unlawful debt.”

(Emphasis added).

       61.     Under RICO, “racketeering activity” is defined to include a wide variety of offenses

enumerated as “predicate acts” in §1961 including, inter alia, mail and/or wire fraud. §1961(1)(B).

       62.     A person commits mail fraud whenever that person, having desired any scheme to

defraud, uses the mail or any private or commercial carrier while executing that scheme. §1341.

Any “mailing . . . incident to an essential part of the scheme . . . satisfies the mailing element,”

Schmuck v. United States, 489 U. S. 705, 712 (internal quotations omitted), even if the mailing

“contain[s] no false information.” Id. at 715.

       63.     A person commits wire fraud whenever that person, having devised any scheme to

defraud, transmits or causes to be transmitted by means of wire, radio or television communication

in interstate or foreign commerce, any writings, signs, signals, pictures or sounds for the purpose

of executing that scheme. § 1343.

       64.     Defendant engaged in two or more acts of mail and/or wire fraud within the past

ten years.

                                       THE ENTERPRISE

       65.     At all relevant times, the Defendant was a “person” within the meaning of RICO,

18 U.S.C. § 1961(3).

       66.     RICO broadly defines an enterprise to include “any individual, partnership,

corporation, association, or other legal entity, and any union or group of individuals associated in



                                                 - 13 -
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 14 of 32



fact although not a legal entity.” §1961(4).

        67.     Defendant colluded with the PMI Company by providing borrowers a PMI

disclosure at their closings regarding the right to cancel said PMI when specific percentage of

equity is reached years in the future. The Defendant provides this disclosure at closing when

borrowers were signing a massive stack of confusing loan documents that they most likely would

not read or understand and would very rarely remember to cancel their PMI on a set date years in

the future.

        68.     The Defendant along with the PMI Company then purposely failed to notify the

borrowers of their right to cancel or provide annual disclosures so that they could collect additional

unnecessary PMI fees which are considered ill-gotten gains.

        69.     Defendant, including its directors, employees and agents, along with the PMI

company constitute an association-in-fact enterprise (the “Bank of America Enterprise”), as that

terms is defined in § 1961(4), that engages in, and the activities of which affect, interstate

commerce.

        70.     The members of the Bank of America Enterprise are and have been associated

through time and are and have been joined in the common purpose of maximizing their profits by

charging unnecessary and repeated PMI fees to Plaintiffs and Class members during a time when

the PMI should have been cancelled. Further the members of the Bank of America Enterprise

function as a continuing unit as described within.

        71.     The Defendant maintains an existence separate and distinct from the Bank of

America Enterprise as well as participates in and are members and part of the Bank of America

Enterprise.




                                                - 14 -
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 15 of 32



        72.     Defendant controls and operates the Bank of America Enterprise as it, inter alia,

collects PMI fees from its borrowers after these fees qualified for cancellation without providing

notice to the borrowers and distributes the PMI fees to the PMI Company after taking a percentage

of those fees as profit. These fees are automatically collected and mortgage statements are sent to

the borrowers that are misleading as to the nature of the PMI charged fees as the PMI fees were

eligible for cancellation.

        73.     The Bank of America Enterprise’s systematic linkage is shown through the

contractual relationships, agreements, financial ties, and coordination of activities between

Defendant and the PMI Company. The Defendant’s automated computer system is a common

communication network by which Defendant and the PMI Company share information. This

common communication network is one of the tools that allowed the Defendant to charge the

Plaintiff and Class members unreasonable, false, fraudulent, excessive and improper fees and to

gain from the resulting profits.

        74.     The Bank of America Enterprise has an ascertainable structure separate and apart

from the pattern of racketeering activity in which the Defendant engages. This separate structure

is exemplified by the conflicting nature of a mortgage servicer assessing unnecessary and false

PMI fees when it is obligated to act under servicing guidelines.

                                       PREDICATE ACTS

        75.     Under RICO, “racketeering activity” is defined to include a wide variety of offenses

enumerated as “predicate acts” in §1961 including, inter alia, mail (§ 1341) and/or wire fraud

(§1343). §1961(1)(B).

        76.     Defendant has violated and continue to violate each of these laws to effectuate its

scheme of assessing and collecting unnecessary and fictitious PMI fees on accounts of borrowers



                                               - 15 -
             Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 16 of 32



who were subject to cancellation of those fees without providing notice to the borrowers.

       77.     Additionally, the Defendant’s conduct is unlawful under § 1341 and § 1343, as in

furtherance of their scheme, the Defendant sought to and did aid and abet the others in violating

the above laws.

       78.     The Defendant used the mail in furtherance of their scheme to defraud borrowers

whose loans are serviced by Defendant by obtaining money from borrowers using false and

fraudulent pretenses.

       79.     The Defendant utilized the United States mail, in violation of 18 U.S.C. § 1341, to

send the Plaintiff and Class members mortgage statements, payoff demands, and other

correspondence which showed charged fees for unnecessary and false PMI fees. Despite knowing

such PMI fees were unnecessary and subject to cancellation, the Defendant purposely failed to

notify the Plaintiffs and Class members that their PMI was eligible for cancellation. The Defendant

also used the mail to accept payments including the monthly PMI fees in furtherance of its scheme

through the mail.

       80.     Further, in violation of 11 U.S.C. §1343, the Defendant transmitted and received

by wire, inter alia, monthly mortgage statements, agreements, correspondence, wire transfers and

transmitted or caused to be transmitted false statements over the telephone, facsimile, electronic

mail and internet. These items included information or communications made which further or are

necessary to effectuate the scheme. Under §§ 1341 and 1343, each of these acts constitute an act

of wire or mail fraud.

       81.     By issuing mortgage statements to the Plaintiff and Class Members, the Defendant

represented to the Plaintiff and Class members that all amounts due on these statements were

lawful, actual and reasonable charges. As such, the Defendant misrepresented to the Plaintiff and



                                              - 16 -
             Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 17 of 32



Class members in their monthly mortgage statements that all fees, charges and amounts due were

lawful, proper and legitimate.

       82.     Further, the Defendant provided mortgage statements that showed PMI charges due

when in fact they were subject to cancellation to deceive the borrowers as to the true nature of the

PMI fees being charged.

       83.     The fraudulent misrepresentations were material and were known to be material by

the Defendant and the Plaintiff and the Class members relied upon the misrepresentations.

       84.     When Defendant caused these statements and payment demands to be transmitted

in mortgage statements, Defendant knew that the PMI fees qualified for cancellation and therefore,

the corresponding fees were unreasonable, illegal, unnecessary, false and were not authorized by

the terms of the mortgage contracts, Lender guidelines or applicable law.

       85.     Defendant knew that it was generating substantial profit from its fraudulent scheme

and that if the Plaintiff and Class members had been aware of the scheme they would have

challenged said fees and would not have paid them.

       86.     Furthermore, in some instances the Defendant induced and coerced members of the

Class to enter into refinance agreements and loan modifications that caused these unwarranted fees

to be refinanced into the principal owed to the Class’ detriment and Defendant’s profit.

       87.     The Defendant was under an obligation by law to notify the Plaintiff and Class

Members of their right to cancel, but purposely failed to do so in order to continue to collect

unnecessary PMI fees. Thus, there was no reasonable justification to charge the borrowers the

additional PMI fees other than to gouge the Plaintiff with illegal and inflated fees.

       88.     As a direct and proximate cause of these predicate acts, the Plaintiff and Class

Members were injured in their property. The Defendant’s conduct, inter alia, inflated the amounts



                                               - 17 -
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 18 of 32



that Plaintiff and the Class Members owe on their mortgage, caused Plaintiffs and the Class

members to pay for excessive, false, and unlawful PMI fees, and may have caused Plaintiffs and

member of the Class to incur other fees and charges that they would not have incurred otherwise

such as late fees .

        89.     Because this is a class action, and there were numerous acts of mail and wire fraud

that were used to effectuate the scheme, it would be impracticable for Plaintiff to plead all details

of the scheme with absolute particularity. Therefore, Plaintiff cannot plead the precise dates of all

of Defendant’s use of the U.S. mail and interstate wire facilities, and corresponding acts of mail

and wire fraud, as this information cannot be alleged without access to Defendant’s records, but in

the Plaintiff’s case, it is believed to be from October 1, 2016 through December 1, 2017 the period

in which the PMI fees were subject to cancellation and were continued to be collected by the

Defendant.

        90.     Defendant either knew or recklessly disregarded the fact that the misrepresentations

and omissions described above were material, and the Plaintiff and the Class members relied on

the misrepresentations and omissions. As such, the Plaintiff and Class Members have been injured

in their business or property by the Defendant’s repeated evident acts of mail and wire fraud, and

by its and its vendors’ aiding and abetting each other’s acts of mail and wire fraud.

                               PATTERN OF RACKETEERING

        91.     Based on the foregoing predicate acts, the Defendant has engaged in a “pattern of

racketeering activity” as defined by 18 U.S.C § 1961(5).

        92.     The numerous and repeated acts of racketeering activity were committed or aided

and abetted in the commission of said acts by the Defendant along with the PMI Company.




                                               - 18 -
             Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 19 of 32



       93.     Each act of racketeering activity had a similar purpose, results, participants,

methods of commission, and victims, including the Plaintiff and Class members.

       94.     The acts of racketeering activity are interrelated and pose a threat of continued

racketeering activity.

       95.     As a direct and proximate result of these violations of 18 U.S.C. §§ 1962(c) and

(d), Plaintiff and Class members have suffered substantial damages. Under 18 U.S.C. § 1964(c),

the Defendant is liable to the Plaintiff and Class members for compensatory damages, treble

damages, together with all costs of this action, plus reasonable attorney’s fees as well as any other

relief as authorized.

                                SECOND CAUSE OF ACTION

Violation of the Racketeer Influenced and Corrupt Organizations Act (18 U.S.C. § 1962(a))

       96.     The Plaintiff repeats, reiterates and alleges each and every allegation set forth in

paragraphs numbered above with the same force and effect as set forth herein.

       97.     Section 1962(a) of RICO provides that “it shall be unlawful for any person who has

received any income derived, directly or indirectly, from a pattern of racketeering activity…in

which such person has participated as a principal within the meaning of § 2, title 18, United States

Code, to use or invest, directly or indirectly, any part of such income, or the proceeds of such

income, in acquisition of any interest in, or the establishment or operation of, any enterprise which

is engaged in, or the activities of which affect interstate or foreign commerce.”

       98.     As principals in an extensive pattern of racketeering activity the Defendant received

income and such income is, directly or indirectly, reinvested to finance continuing racketeering

activity and also in the operation of the Bank of America Enterprise.

       99.     The Plaintiff and Class members have been injured in their business or property by

the predicate acts which make up the Defendant’s pattern of racketeering activity and by its
                                               - 19 -
               Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 20 of 32



investment and reinvestment of said income to operate and continue the Bank of America

Enterprise.

        100.     The Plaintiff and Class members seek an award of compensatory damages, punitive

damages, treble damages, together with all costs of this action, plus reasonable attorney’s fees as

well as any other relief as authorized.

                                   THIRD CAUSE OF ACTION

    Violation of 18 U.S.C. § 1962(d) By Conspiring to Violate 18 U.S.C. § 1962(a) and (c)

        101.     The Plaintiff repeats, reiterates and alleges each and every allegation set forth in

paragraphs numbered above with the same force and effect as set forth herein.

        102.     As contained herein, Defendant conspired to violate the provisions of 18 U.S.C. §

1962(a) and (c) in violation of 18 U.S.C. § 1962(d).

        103.     In violation of 18 U.S.C. § 1962(d), the Defendant knowingly, willfully and

unlawfully conspired to facilitate a scheme which included the operation or management of the

Bank of America Enterprise through a pattern of racketing activity as alleged above.

        104.     The Plaintiff and class members have been injured and continue to be injured in its

business and property by Defendant’s conspiracy in violation of 18 U.S.C. § 1962(d). The unlawful

actions of the Defendant having directly, illegally and proximately caused and continue to cause

injuries to the Plaintiff or their business or property.

        105.     Specifically, the Plaintiff and Class members have been injured in their business or

property in several ways, including paying unreasonable, fictitious and unwarranted PMI fees.

        106.     The Plaintiff and Class members seek an award of compensatory damages, punitive

damages, treble damages, together with all costs of this action, plus reasonable attorney’s fees as

well as any other relief as authorized.



                                                 - 20 -
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 21 of 32



                                FOURTH CAUSE OF ACTION

     Violation of the Homeowner’s Protection Action of 1998 , 12 U.S.C § 4901, et seq.

       107.     The Plaintiff repeats, reiterates and alleges each and every allegation set forth in

paragraphs numbered above with the same force and effect as set forth herein.

       108.     The Plaintiff brings this claim individually and on behalf on the members of the

Class against the Defendant pursuant to HPA, 12 U.S.C. 4901, et seq.

       109.     Plaintiff and Class Members are “mortgagors” as defined in 12 U.S.C. 4901(11)

and the Defendant is a “mortgagee” as defined in 12 U.S.C. 4901(10) and/or “servicer” as defined

in 12 U.S.C. 4901(16).

       110.     The HPA under 12 U.S.C. § 4903(a)(3) provides that the servicers must provide the

borrowers with an annual written statement that sets forth the right of the borrower to cancel and

terminate PMI along with the address and telephone number that the borrower may use to contact

the servicer whether the borrower may cancel PMI.

       111.     The Defendant violated 12 U.S.C. §4903(a)(3) by failing to provide required annual

statements to the Plaintiff or Class Members as required by the HPA.

       112.     As a result of the Defendant’s conduct, Plaintiff and Class Members incurred

damages. Plaintiff and members of the Class have been required to pay PMI past their termination

dates due to the Defendant’s failure to provide annual disclosures in violation of the HPA.

       113.     The said violation was discovered by the Plaintiff on or about June of 2019.

       114.     Based on the foregoing, the Plaintiffs and the Class members are entitled to actual

and statutory damages of the lessor of five hundred thousand dollars ($500,000.00) or one percent

of the Defendant’s gross revenues whichever is less plus costs and reasonable attorney fees.




                                               - 21 -
               Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 22 of 32



                                   FIFTH CAUSE OF ACTION

                      Violation of the New York General Bus. Law §§ 349
                             On Behalf Of The National GBL Class

        115.     The Plaintiffs repeat, reiterate and allege each and every allegation set forth in

paragraphs numbered above with the same force and effect as set forth herein.

        116.     The Plaintiffs and National GBL Class Members are consumers.

        117.     The Plaintiffs and National GBL Class Members are end users and intended

beneficiaries of Defendant’s services.

        118.     Defendant is a provider of residential loan services to the consuming public and

their conduct affects similarly situated consumers and has broad impact on consumers at large.

        119.     The Defendant who is a debt collector engages in consumer-oriented conduct.

        120.     Section 349 of the New York State General Business Law (“GBOL”) declares any

“deceptive acts or practices in the conduct of any business, trade or commerce, or in the furnishing

of any service in this State” to be unlawful.

        121.     Section 349(g) of the New York State General Business Law provides that Section

349 “shall apply to all deceptive acts or practices declared to be unlawful, whether or not subject

to any other law of this State.”

        122.     Section 349(h) of the New York General Business Law provides a private right of

action to any person injured by reason of a violation of that section, and authorizes the Court to

award compensatory damages, statutory damages, and reasonable attorneys’ fees to the prevailing

Plaintiffs.

        123.     The Defendant knowingly misrepresented and intentionally omitted material

information by purposely failing to notify the borrowers of their right to cancel their PMI then

purposely collected PMI fees that were unwarranted and then deceived the borrowers regarding


                                                - 22 -
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 23 of 32



the nature of the PMI fees that would be assessed to borrowers’ accounts for the unneeded,

fictitious and fraudulent services.

       124.     Despite knowledge that these PMI services were unneeded, Defendant continued

to collect them from the Plaintiff and Class Members.

       125.     Defendant acted deceptively by presenting borrowers with mortgage agreements

such as the Security Agreement, that misleadingly and deceptively indicate that borrowers will not

be charged for unneeded or fictitious services.

       126.     Defendant did so, despite knowledge that borrowers would be automatically and

repeatedly charged for unneeded or fictitious services.

       127.     Defendant knew that PMI fees were being assessed without regard to whether the

services were needed.

       128.     Defendant’s deceitful scheme, as more fully set forth above, was false, unlawful,

misleading and/or likely to deceive within the meaning GBOL section 349.

       129.     Defendant’s conduct caused and continued to cause substantial injury to Plaintiff

and other Class members and Plaintiff has suffered injury in fact and has lost money as result of

Defendant’s unfair conduct.

       130.     As set forth above, Defendant’s scheme included charging unreasonable,

unnecessary, fictitious, excessive and false PMI fees to Plaintiff and Class members occurring in

significant part in New York, which constitutes unlawful, unfair and deceptive business practices

under the GBOL.

       131.     The Defendant’s deceptive and fraudulent scheme of charging, unnecessary PMI

fees while concealing said practice is purposeful and being practiced en masse to similarly situated

consumers.



                                                  - 23 -
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 24 of 32



       132.     As a result of the foregoing, Plaintiff and National GBL Class members are entitled

to their actual damages and/or an award of fifty dollars per class member, treble damages, punitive

damages, compensatory damages, equitable and declaratory relief, injunctive relief and an award

of their reasonable attorney’s fees and costs.

                                   SIXTH CAUSE OF ACTION

                      Violation of the New York General Bus. Law §§ 349
                            On Behalf Of The New York GBL Class

       133.     The Plaintiff repeats, reiterates and alleges each and every allegation set forth in

paragraphs numbered above with the same force and effect as set forth herein.

       134.     The Plaintiff and New York GBL Class Members are consumers.

       135.     The Plaintiff and New York GBL Class Members are end users and intended

beneficiaries of Defendant’s services.

       136.     Defendant is a provider of residential loan services to the consuming public and

their conduct affects similarly situated consumers and has broad impact on consumers at large.

       137.     The Defendant who is a debt collector engages in consumer-oriented conduct.

       138.     Section 349 of the New York State General Business Law (“GBOL”) declares any

“deceptive acts or practices in the conduct of any business, trade or commerce, or in the furnishing

of any service in this State” to be unlawful.

       139.     Section 349(g) of the New York State General Business Law provides that Section

349 “shall apply to all deceptive acts or practices declared to be unlawful, whether or not subject

to any other law of this State.”

       140.     Section 349(h) of the New York General Business Law provides a private right of

action to any person injured by reason of a violation of that section, and authorizes the Court to




                                                 - 24 -
               Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 25 of 32



award compensatory damages, statutory damages, and reasonable attorneys’ fees to the prevailing

Plaintiffs.

        141.     The Defendant knowingly misrepresented and intentionally omitted material

information regarding the nature of the fees that would be assessed to borrowers’ accounts for

unneeded, fictitious, and fraudulent services, including PMI fees.

        142.     Despite knowledge that these services were unneeded, Defendant concealed the fact

that borrowers would automatically and repetitively be charged for such services.

        143.     Defendant acted deceptively by presenting borrowers with mortgage agreements

such as the Security Agreement, that misleadingly and deceptively indicate that borrowers will not

be charged for unneeded or fictitious services.

        144.     Defendant did so, despite knowledge that borrowers in default would be

automatically and repeatedly charged for unneeded or fictitious services.

        145.     Defendant knew that PMI fees were being assessed without regard to whether the

services were needed.

        146.     Defendant’s deceitful scheme, as more fully set forth above, was false, unlawful,

misleading and/or likely to deceive within the meaning GBOL section 349.

        147.     Defendant’s conduct caused and continued to cause substantial injury to Plaintiff

and other Class members and Plaintiff has suffered injury in fact and have lost money as result of

Defendant’s unfair conduct.

        148.     As set forth above, Defendant’s scheme included charging unreasonable,

unnecessary, fictitious, excessive and false PMI fees to Plaintiff and Class members occurring in

New York, which constitutes unlawful, unfair and deceptive business practices under the GBOL.

        149.     Defendant knew that the Plaintiff’s PMI should have been cancelled yet the



                                                  - 25 -
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 26 of 32



Plaintiff was were unlawfully billed for the monthly fees by Defendant as part of the scheme.

       150.     The Defendant’s deceptive and fraudulent scheme of charging unreasonable,

unnecessary, and false PMI fees while concealing said practice is purposeful and being practiced

en masse to similarly situated consumers.

       151.     As a result of the foregoing, Plaintiff and New York GBL Class members are

entitled to their actual damages and/or an award of fifty dollars per class member, treble damages,

punitive damages, compensatory damages, equitable and declaratory relief, injunctive relief and

an award of their reasonable attorney’s fees and costs.

                                SEVENTH CAUSE OF ACTION

                                     Breach of Contract
                           On Behalf Of The National Contract Class

       152.     The Plaintiff repeats, reiterates and alleges each and every allegation set forth in

paragraphs numbered above with the same force and effect as set forth herein.

       153.     Plaintiff brings this claim for relief on behalf of herself and the members of the

National Class.

       154.     Plaintiff entered into a standard loan agreement that typically provides, inter alia,

that Defendant may charge fees for services performed for the purpose of protecting Lender’s

interest in the Property and rights under this Security Instrument.

       155.     Members of the National Contract Class entered into mortgage agreements with

substantially similar language that precludes Defendant from assessing fees for false, unneeded or

unnecessary fees.

       156.     According to the agreements the charges must be for the purpose of protecting the

Lender’s interest in the property not for generating fees for the lender.

       157.     The charges must also be for services that were necessary.

                                                - 26 -
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 27 of 32



       158.     Defendant breached these mortgage agreements by assessing fees against the

Plaintiff and the National Contract Class members for PMI fees that were not necessary and should

have been cancelled.

       159.     As a result of the breach of contract Defendants have caused and continue to cause

injury to the Plaintiff and the National Contract Class members.

       160.     Defendant also breached their duty of good faith and fair dealing as well as New

York State Banking Laws and New York State Department of Financial Services by assessing fees

for unneeded and unnecessary services.

       161.     As a result of the foregoing, Plaintiff and the National Contract Class members are

entitled to their actual damages, punitive damages, and an award of their reasonable attorney’s fees

and costs.

       162.     As a result of the foregoing, Plaintiff and the National Contract Class members are

also entitled to injunctive, equitable, and declaratory relief, including an injunction barring

Defendant from committing future breaches of its contractual obligations.

                                 EIGHTH CAUSE OF ACTION

                                     Breach of Contract
                          On Behalf Of The New York Contract Class

       163.     The Plaintiff repeats, reiterates and alleges each and every allegation set forth in

paragraphs numbered above with the same force and effect as set forth herein.

       164.     Plaintiff brings this claim for relief on behalf of herself and the members of the

New York Contract Class.

       165.     Plaintiff entered into an standard loan agreement that typically provides inter alia

that Defendant may charge for fees for services performed for the purpose of protecting Lender’s

interest in the Property and rights under this Security Instrument, including, but not limited to,


                                               - 27 -
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 28 of 32



attorneys’ fees, property inspection and valuation fees.”

       166.     Members of the New York Contract Class entered into mortgage agreements with

substantially similar language that precludes Defendant from assessing fees for false, unneeded or

unnecessary fees.

       167.     According to the agreements the charges must be for the purpose of protecting the

Lender’s interest in the property not for generating fees for the lender.

       168.     The charges must also be for services that were necessary.

       169.     Defendant breached these mortgage agreements by assessing fees against the

Plaintiff and the New York Contract Class members for PMI services that were not necessary and

subject to cancellation.

       170.     As a result of this breach of contract Defendant has caused and continue to cause

injury to the Plaintiff and the New York Contract Class members.

       171.     Defendant also breached its duty of good faith and fair dealing as well as New York

State Banking Laws and New York State Department of Financial Services by assessing fees that

were unwarranted and unnecessary.

       172.     Defendant violated 3 N.Y.C.R.R. 419.10(b), which provides that: “[a] Servicer may

only collect a fee if the fee is for services actually rendered and one of the following conditions is

met: (1) the fee is expressly authorized and clearly and conspicuously disclosed by the loan

instruments and not prohibited by law; (2) the fee is expressly permitted by law and not prohibited

by the loan instruments; or (3) the fee is not prohibited by law or the loan instruments and is a

reasonable fee for a specific service requested by the borrower that is assessed only after clear and

conspicuous disclosure of the fee is provided to the borrower and the borrower expressly consents

to pay the fee in exchange for the services.”



                                                - 28 -
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 29 of 32



       173.       Defendant violated 3 N.Y.C.R.R. 419.14(a), which provides that: “[a] Servicer is

prohibited from…Engaging in unfair or deceptive business practices or misrepresenting or

omitting any material information in connection with the servicing of the loan, including, but not

limited to, misrepresenting the amount, nature or terms of any fee or payment due or claimed to

be due on a loan, the terms and conditions of the servicing agreement or the borrower’s obligations

under the loan.”

       174.       As a result of the foregoing, Plaintiff and the New York Contract Class Members

are entitled to their actual damages, punitive damages, and an award of their reasonable attorney’s

fees and costs.

       175.       As a result of the foregoing, Plaintiff and the New York Contract Class Members

are also entitled to injunctive, equitable, and declaratory relief, including an injunction barring

Defendant from committing future breaches of its contractual obligations

                                    NINTH CAUSE OF ACTION

                                          Unjust Enrichment

       176.       The Plaintiff repeats, reiterates and alleges each and every allegation set forth in

paragraphs numbered above with the same force and effect as set forth herein.

       177.       By its wrongful acts and omissions of material facts, the Defendant was unjustly

enriched at the expense of the Plaintiff.

       178.       The Defendant kept the Plaintiff’s fourteen PMI payments even though the

Plaintiff’s PMI should have been cancelled.

       179.       At all relevant times, the Defendant knew that borrowers such as the Plaintiff’s

PMI was subject to cancellation but still collected PMI fees and such fees were not necessary to

protect or defend the mortgage agreement.



                                                  - 29 -
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 30 of 32



       180.     As a result of its actions, the Defendant was unjustly enriched to the extent that it

wrongly collected PMI fees after the cancellation period and that the insurance was an

unnecessary insurance or service at the expense of the Plaintiff and Class Members.

       181.     It would be inequitable and unconscionable for the Defendant to retain the profit,

benefit, and other compensation it obtained from their fraudulent, deceptive and misleading

conduct alleged herein.

       182.     As a result of the foregoing, Plaintiff and the National Contract Class members

are entitled to their actual damages, punitive damages, and an award of their reasonable

attorney’s fees and costs.

       183.     As a result of the foregoing, Plaintiff and the National Contract Class Members

are also entitled to injunctive, equitable, and declaratory relief, including an injunction barring

Defendant from committing future breaches of its contractual obligations.

                                  TENTH CAUSE OF ACTION

                                             Negligence

       184.     The Plaintiff repeats, reiterates and alleges each and every allegation set forth in

paragraphs numbered above with the same force and effect as set forth herein.

       185.     The Defendant had a duty to notify the Plaintiff that her PMI was subject to

cancellation and to cancel her PMI accordingly and not to collect unnecessary or unwarranted

fees upon her account ant that of the eligible Class Members.

       186.     The Defendant breached that duty by failing to notify, collecting unnecessary PMI

fees, assessing mortgage accounts for unwarranted and unnecessary fees.

       187.     The Defendant’s actions caused the Plaintiff and the eligible Class Members to

accrue unnecessary fees and to accumulate more debt.



                                                - 30 -
              Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 31 of 32



       188.     As a result of the foregoing, Plaintiff and the National Contract Class members

are entitled to their actual damages, punitive damages, and an award of their reasonable

attorney’s fees and costs.

       189.     As a result of the foregoing, Plaintiff and the National Contract Class members

are also entitled to injunctive, equitable, and declaratory relief, including an injunction barring

Defendant from committing future breaches of their contractual obligations.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests on behalf of themselves and all others similarly situated,

that the Court to enter judgment against Defendant, as follows:

           a) Certification of the Class pursuant to Rule 23 of the Federal Rules of Civil

                Procedure, certifying Plaintiff as the representatives of the Class, and designating

                their counsel as counsel for the Class;

           b) A declaration that Defendant has committed the violations alleged herein;

           c) An award of actual damages;

           d) An award of punitive damages;

           e) An award of treble the amount of damages suffered by Plaintiff and members of

                the Class as proved at trial plus interest and attorney’s fees and expenses pursuant

                to 18 U.S.C. § 1962(c) and (d);

           f) An award of statutory damages pursuant to 12 U.S.C. 4901, et seq;

           g) An award of Compensatory damages;

           h) Ordering Defendant to disgorge the payments and profits it wrongfully obtained at

                the expense of Plaintiff and class members;




                                                - 31 -
          Case 7:20-cv-04063 Document 1 Filed 05/27/20 Page 32 of 32



         i) Ordering that restitution be made to Plaintiff and class members for Defendant’s

             unjust enrichment;

         j) Ordering that an accounting be made by Defendant of its wrongfully obtained

             payments and profits;

         k) An injunction along with equitable declaratory relief preventing Defendant from

             engaging in future fraudulent practices as permitted by law or equity, including

             directing Defendant to identify, with Court supervision, victims of its conduct and

             pay them restitution; and disgorgement of all monies acquired by Defendant by

             means of any act or practice declared by the Court to be wrongful;

         l) Awarding attorneys’ fees, expenses, and recoverable costs reasonably incurred in

             connection with the commencement and prosecution of this action; and

         m) For such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

      Plaintiff demand a trial by jury on all claims so triable as a matter of right.

Dated: Carmel, New York
       May 21, 2020
                                             Respectfully Submitted,

                                             THE LAW OFFICE OF RICK S. COWLE, P.C.

                                             By:         /s/ Rick S. Cowle
                                                        Rick S. Cowle, Esq.
                                                        Counsel for the Plaintiff and the Class
                                                        18 Fair Street
                                                        Carmel, New York 10512
                                                        Tel: (845) 225-3026
                                                        Fax: (845) 225-3027
                                                        RCowlelaw@comcast.net




                                               - 32 -
